Case 1:20-cr-00016-LEK Document 21 Filed 03/09/20 Page 1 of 1                PageID #: 60

                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 20-00016 LEK
 CASE NAME:              USA vs. Henry Malinay


      JUDGE:       Leslie E. Kobayashi          DATE:             3/9/2020


COURT ACTION: EO: ORDER DENYING DEFENDANT’S MOTION TO MODIFY
RELEASE CONDITIONS [DKT. NO. 16]

         Defendant Henry Malinay (“Malinay”) has requested modification of his release
conditions and Plaintiff Untied States of America does not oppose his request. However,
on March 3, 2020, United States Pretrial Services contacted Malinay regarding the
request to travel and requested verification of business information. To date, Malinay has
not provided such information.

       Therefore, Malinay’s Motion to Modify Release Conditions is hereby DENIED.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
